         Case 1:16-cr-00525-JGK Document 242 Filed 08/24/20 Page 1 of 2




August 21, 2020                                                                Barry Boss
                                                                               Direct Phone 202-912-4818
                                                                               Direct Fax   866-413-0172
                                                                               bboss@cozen.com

                                                                               Rebecca Brodey
                                                                               Direct Phone 202-912-4892
                                                                               Direct Fax   202-640-5527
                                                                               rbrodey@cozen.com


Hon. John G. Koeltl                       Application granted.
United States District Judge              SO ORDERED.
Southern District of New York                                                    /s/ John G. Koeltl
500 Pearl Street                          New York, NY                               John G. Koeltl
New York, New York 10007                  August 24, 2020                               U.S.D.J.


Re:    United States v. Stern, et al., No. 16 Cr. 525 (JGK)

Dear Judge Koeltl:

We write on behalf of the defendant, Joseph Stern, regarding a request for travel to New Jersey
to participate in his granddaughter’s family wedding celebration. Mr. Stern is currently on home
confinement but has been out of prison since December 2019. He was released to a halfway
house on December 20, 2019 and put on halfway house home confinement through the end of
his term of incarceration. He was released to his own home and placed on home confinement on
July 7, 2020 as part of the supervised release portion of his sentence. His home confinement
terminates on January 7, 2020.

The conditions of his supervised release allow Mr. Stern to reside in either Brooklyn or the
Catskills but he must notify his probation officer if he changes locations. He is currently residing
in the Catskills. Mr. Stern must request “schedules” for the following activities, the only activities
for which he is permitted out of his home without special approval:

             1)   Employment, probation visits, attorney visits, and medical appointments (no limit)
             2)   Shopping up to 3 hours per week
             3)   Laundry up to 4 hours per week
             4)   Haircut or nails up to 4 hours per month
             5)   Religious observation up to 4 hours per week
             6)   Gym/exercise 2 hours per day with a maximum of 3 times per week (doctor’s
                  note prescribing exercise needed)

Any other activities require Court approval. Mr. Stern has remained in compliance with the
conditions of his home confinement and supervised release since his release from prison.




                                 1200 19th Street, NW Washington, DC 20036
                         202.912.4800   800.540.1355   202.861.1905 Fax      cozen.com
           Case 1:16-cr-00525-JGK Document 242 Filed 08/24/20 Page 2 of 2

Hon. John G. Koeltl
August 21, 2020
Page 2
______________________________________

Mr. Stern’s granddaughter is getting married on August 31, 2020 and he would like to join the
family for the wedding ceremony and celebrations. This would require travel on the following
dates:

       -    August 30, 2020: Mr. Stern would drive from the Catskills where he is currently residing
            to Brooklyn in order to prepare for the wedding ceremony.

       -    August 31, 2020: Mr. Stern would travel from Brooklyn to New Jersey for the wedding
            ceremony.

       -    August 31, 2020 - September 4, 2020: Mr. Stern would travel back to Brooklyn and
            remain in Brooklyn for the week, participating in a family wedding dinner celebration
            on September 3, 2020.

       -    September 4, 2020 – September 6, 2020: Mr. Stern would travel to New Jersey for the
            post-wedding Sabbath and remain in New Jersey with his family for the weekend.

       -    September 5, 2020: Mr. Stern would drive back to the Catskills.

Mr. Stern’s Probation Officer, Ryan Lehr, approves of the above requested travel.

The Government does not oppose this request.

Thus, Mr. Stern respectfully requests approval of the above travel in order to celebrate his
granddaughter’s wedding with his family.

We appreciate the Court’s consideration of this request.



                                                      Respectfully yours,

                                                             /S/

                                                      L. Barrett Boss
                                                      S. Rebecca Brodey

                                                      Counsel for Defendant Joseph Stern


cc:    AUSA Andrew Adams, AUSA Benet Kearney, AUSA Noah Falk
